Citation Nr: 0621144	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-26 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1944 to August 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an September 2003 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The Board granted the veteran's motion to advance the case on 
the Board's docket.  38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The service-connected bilateral tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 19 Vet.App. 63 (2005) 
rev'd, No. 05 -7168 (Fed. Cir. June 19, 2006).


      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of disability ratings for 
tinnitus.  As will be shown below, the Board finds that the 
veteran is already receiving the maximum disability rating 
available for tinnitus under the applicable rating criteria.  
Furthermore, regardless of whether the veteran's tinnitus is 
perceived as unilateral or bilateral, the outcome of this 
appeal does not change. 

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he should be assigned separate, 10 
percent rating for tinnitus in each ear.  

In September 2003, the RO granted service connection for 
bilateral tinnitus and assigned a 10 percent disabling, 
effective from May 27, 2003, under Diagnostic Code 6260. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of a separate, 10 percent rating for tinnitus 
in each ear.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, No. 05-7168, (Fed. 
Cir. June 19, 2006), the Federal Circuit concluded that the 
CAVC erred in not deferring to the VA's interpretation of its 
own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral, and reversed the CAVC decision.  Subsequently, 
the stay of adjudication of tinnitus rating cases was lifted. 

The service-connected bilateral tinnitus has been assigned 
the maximum schedular rating available for tinnitus by 
regulation and by decision of the U.S. Court of Appeals for 
the Federal Circuit.  As there is no legal basis upon which 
to award a separate, 10 percent rating for tinnitus in each 
ear, the appeal fails.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).    


ORDER

A schedular rating higher than 10 percent for bilateral 
tinnitus is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


